         Case 1:18-cv-02037-DLF Document 94 Filed 06/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 EVELYN ARTHUR, et al.,

               Plaintiffs,

        v.                                             No. 1:18-cv-2037 (DLF)

 DISTRICT OF COLUMBIA HOUSING
 AUTHORITY, et al.,

               Defendants.



                    SIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs Evelyn Arthur and Robert Arthur, Sr., pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), with the consent of Defendants District of Columbia Housing

Authority and CIH Properties, Inc., by and through their undersigned counsel, hereby dismiss the

above action with prejudice.




 Date: June 29, 2021                           Respectfully submitted,

                                               /s/ Brian D. Israel________
                                               Brian D. Israel (D.C. Bar No. 471023)
                                               ARNOLD & PORTER KAYE SCHOLER
                                                 LLP
                                               601 Massachusetts Ave., NW
                                               Washington, D.C. 20001-3743
                                               Telephone: +1 202.942.5000
                                               Fax: +1 202.942.5999
                                               E-mail: brian.israel@arnoldporter.com

                                                           And
Case 1:18-cv-02037-DLF Document 94 Filed 06/29/21 Page 2 of 2




                             /s/Arthur B. Spitzer________
                             Arthur B. Spitzer (D.C. Bar No. 235960)
                             American Civil Liberties Union Foundation
                               of the District of Columbia
                             915 15th St. NW, 2nd Floor
                             Washington, D.C. 20005
                             Telephone: +1 202.457.0800
                             E-mail: aspitzer@acludc.org

                             Attorneys for Plaintiffs


                                      And


                              _/s/ Frederick A. Douglas_______
                             Frederick A. Douglas, DC Bar No. 197897
                             DOUGLAS & BOYKIN PLLC
                             1850 M Street NW, Ste. 640
                             Washington, DC 20036
                             202.776.0370
                             202.776.0975 (fax)
                             fadouglas@douglasboykin.com
                             tpham@douglasboykin.com

                             Attorney for District of Columbia Housing
                             Authority and CIH Properties, Inc.




                              2
